[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-2268

                      JEFFREY S. ANOLIK,

                    Plaintiff, Appellant,

                              v.

                    RICHARD HOWLAND, ESQ.,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Michael A. Ponsor, U.S. District Judge]                                                                

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Lynch, Circuit Judge.                                                      

                                         

Jeffrey S. Anolik on brief pro se.                             
Charles K. Bergin, Jr. and Robinson  Donovan Madden & Barry,  P.C.                                                                              
on brief for appellee.

                                         

                         May 29, 1997
                                         

     Per  Curiam.  We have reviewed the briefs of the parties                            

and  the record on appeal.1   Because, as  the district court                                      1

concluded, plaintiff cannot reject the settlement and  retain

the  settlement proceeds  and because  the court  clearly was

justified in  granting the  motion to enforce  the settlement

agreement  and dismissing  plaintiff's action  when plaintiff

failed  to submit  an  affidavit setting  forth his  position

regarding the  return of  the settlement proceeds,  we affirm

essentially for the reasons  stated by the district court  in

its order dated September 17, 1996.2                                               2

     Affirmed.  Loc. R. 27.1.                          

                                                    

   1Plaintiff failed  to obtain  and provide a  transcript of               1
the hearing on  the motion  to enforce the  settlement.   Any
adverse  consequences rightly  fall  on the  plaintiff.   See                                                                         
Moore v. Murphy, 47 F.3d 8, 10-11 (1st Cir. 1995).                           

   2We are aware that plaintiff filed an affidavit after  the               2
district  court's judgment in this case.  It was clearly out-
of-time as  it was  not even  mailed before  its due  date of
September 13.   In any event,  that affidavit was  inadequate
as,  even  accepting  as  true plaintiff's  contention  of  a
current  inability to  return the  proceeds, it  expressed no
intent or willingness to do so at any time.

                             -2-